Citation Nr: 1732576	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  07-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating for service-connected posttraumatic stress disorder (PTSD), in excess of 30 percent prior to July 11, 2011 and in excess of 50 percent from July 11, 2011, to September 22, 2016.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) based upon service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, July 1990 to August 1991, and January 2000 to April 2000.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran's claim of entitlement to a higher rating for PTSD was remanded by the Board in April 2011.  In a December 2011 decision, the Board denied the Veteran's claim.  He appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Memorandum Decision, the Court vacated the Board's December 2011 decision and remanded the case for further development.

In compliance with the Memorandum Decision, the Board remanded the matters on appeal in May 2014.  The claims were again remanded in September 2015 and July 2016 for additional evidentiary development.  As will be discussed below, a review of the record now reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an April 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

During the pendency of the appeal, in an August 2011 rating decision, the RO increased the Veteran's evaluation for PTSD to 50 percent effective July 11, 2011.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  In a September 2016 rating decision, the RO increased the Veteran's evaluation to 100 percent effective from September 22, 2016.  As such, the matter of entitlement to an increased rating for service-connected PTSD prior to September 22, 2016, remains on appeal.

The Veteran has raised a claim of entitlement to a TDIU based primarily on his PTSD symptomatology.  An April 2017 rating decision granted entitlement to a TDIU from July 11, 2011.  However, the matter of entitlement to a TDIU prior to July 11, 2011 remains on appeal.


FINDINGS OF FACT

1.  Prior to September 22, 2016, the Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas, but has not more nearly approximated total occupational and social impairment.

2.  From July 7, 2007, the evidence of record shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for service-connected PTSD, are met prior to September 22, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU from July 7, 2007, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the initial rating claim, when service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records, as well as VA, Vet Center, and private treatment records in furtherance of his claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.

Pursuant to the July 2016 Board Remand, the Veteran was afforded a VA examination in September 2016 with respect to the pending increased rating claim.  The report provided by the VA examiner reflects that she thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the September 2016 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Additionally, pursuant to the July 2016 Board Remand, the AOJ referred the issue of entitlement to a TDIU on an extraschedular basis to the Director of Compensation Services.  In an October 2016 memorandum, the Director determined that the Veteran did not warrant an extraschedular rating for TDIU prior to July 11, 2011, pursuant to 38 C.F.R. § 4.16(b).

Thus, the Board finds that VA does not have a duty to assist that was unmet.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks, weekly or less often; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  Id.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 50 to 70 as determined by treatment providers and VA examiners.  These scores are indicative of moderate to serious impairment.  Scores ranging from 41 to 50 reflect serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A GAF score ranging from 51 to 60 reflect more moderate symptoms, e.g., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, e.g., few friends, conflicts with peers or co-workers.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Service connection for PTSD with major depression was granted in a May 2006 rating decision that assigned a 30 percent schedular rating, effective January 30, 2006.  The Veteran disagreed with the assigned rating, and this appeal followed.  As described above, he is in receipt of a 30 percent rating prior to July 11, 2011, and a 50 percent rating from July 11, 2011, to September 22, 2016.  For the following reasons, the Board finds that a rating of 70 percent is warranted under the schedular criteria prior to September 22, 2016.

VA treatment records dated in March 2006 noted that the Veteran endorsed trouble sleeping, social isolation, anxiety, irritability, mood lability, and hypervigilance.  It was noted that the Veteran's PTSD symptoms impact his everyday life.  He reported that he was married three times; he divorced his first and third wives and his second wife passed away during their marriage.  The Veteran reported that he was both verbally and physically abusive towards his first and third wives.  It was noted that his recent and remote memory were slightly impaired.  A GAF of 45 was assigned.

The Veteran was afforded a VA examination in April 2006.  He reported that his job at a hospital was good for him, that much of his social activity centered on his church life, and that he was now getting along with others.  The Veteran stated that his psychiatric symptoms and their effects included nightmares; marital problems; prior violent episodes at work, losing his job because he hit a supervisor; survivor guilt; a long history of alcohol abuse that he quit 10 years ago; problems with his temper; suicidal thoughts from the time of his spouse's death; and anxiety, but he denied any current or recent homicidal or suicidal ideation.  The VA examiner noted that the Veteran was alert, oriented, properly groomed, had intact memory and concentration, and had normal verbal comprehension and abstract ability.  In pertinent part the VA examiner diagnosed PTSD and major depressive disorder and assigned a GAF score of 61.  The VA examiner opined that the Veteran appeared to have stabilized, largely through the influence of a very supportive church congregation.

VA treatment records dated in October 2006 noted that the Veteran's mood was good.  He lived with his brother and helped to care for his 80-year-old parents.  VA treatment records dated in November 2006 indicated that the Veteran had a new job as a patient care assistant in the operating room of a hospital.  He felt "that his supervisor [was] undermining his ability to learn all of the equipment, has changed his schedule several times, and generally impeded his feeling welcome on the job."  The Veteran reported that he has almost lost his temper several times, but is able to take a break, walk around, or somehow deescalate the situation.  He endorsed poor sleep.

VA treatment records dated in January 2007 noted problems with a nurse who yelled at the Veteran.  He reportedly told her that if she embarrassed him again, he would "hurt her;" she interpreted this as a physical threat.  In January 2007, the Veteran reported on-going problems with his supervisor at work.  In April 2007, he endorsed fleeting suicidal thoughts, without intent or plan.  He is active in his church and is considering going back to school.  A GAF of 66 was assigned.
The Veteran was afforded a VA examination in August 2007.  The examiner confirmed an on-going diagnosis of PTSD, which is chronic and moderately severe.  The Veteran reported that he lives with his brother, but indicated that their relationship is "moderately stormy."  He explained that he and his brother quarrel a lot.  He is a high school graduate, and is making plans to become a church pastor.   The Veteran stays to himself, "almost exclusively."  However, he is involved in church activities.  The Veteran denied a history of violence or assaultiveness.  He endorsed suicidal ideation.  He has no delusions or hallucinations.  His attire and hygiene were good, and he was well-oriented.  There was no evidence of memory loss.  His speech was normal.  The Veteran's affect was appropriate.  His thought process was goal-directed.  The Veteran endorsed a depressed mood.  A GAF of 58 was assigned.

VA treatment records dated in August 2007 indicated that the Veteran recently left his hospital job due to continued conflicts with his manager.  Subsequent August 2007 VA treatment records noted that the Veteran continues to have problems with his brother, with whom he resides.  VA treatment records dated in September 2007 noted the Veteran's continuing intermittent suicidal thoughts.  VA treatment records dated in December 2007 indicated that the Veteran was no longer working for income, but was very busy doing charitable things for needy people.  His mood was depressed, but his insight and judgment were good.  A GAF of 66 was indicated.  VA treatment records dated in February 2008 indicated that the Veteran "has felt stable, is still active in his church where he receives a lot of nourishment from helping others."

In April 2008, the Veteran reported that he does not have many friends because of his past loss of a friend in Vietnam.  He has been unable to get close to people since that time.  VA treatment records dated in September 2008 noted the Veteran's report that he is taking a step back in his ministry because he has become disgruntled with the people he helps.  He also reported on-going conflict with his brother, and he feels trapped in his own apartment due to his problematic living situation.  In December 2008, the Veteran reported that he reconnected with an old girlfriend who lives out of state; they plan to visit each other.  A GAF of 66 was assigned.
In a September 2009 letter, S.B., a registered nurse, stated that the Veteran has been receiving VA mental health treatment since January 2006.  The Veteran "was employed at one time but due to his condition, he was unable to tolerate the competitive work environment."  Ms. S.B. reported that the Veteran's "work is now with the church and its service to the community.  He is a leader in various missions of the church, serving in many capacities to help those with a few resources."  Ms. S.B. additionally stated that the Veteran "is faced with many difficult and challenging situations while serving in this capacity."

VA treatment records dated in February 2010 noted the Veteran's report that he got into an argument with his brother several weeks ago.  He stated that this argument was an "eye opener" because he quickly became angry and "got right in my brother's face."  He reported that his mood is okay; he sleeps fairly well, but continues to have nightmares three to four times per month.  A GAF of 65 was noted.  VA treatment records dated in July 2010 indicated that the Veteran "continues to do work with the church, which he greatly enjoys."  A full range of affect was demonstrated.  His speech, judgment, and insight were good.  A GAF of 65 was indicated.

The Veteran was afforded a VA psychological examination in July 2011, at which time he reported that he had stopped attending individual counseling due to an issue with not being rescheduled.  He indicated that he would like to resume therapy.  He has taken leadership classes at his church and remains active in his church community.  He reported that he has become closer to one of his daughters.  His relationships with his other three adult children are unchanged; he stated, "they give me space . . . they check on me."  He has a tense relationship with his brother, with whom he previously resided.  He has two sisters and one other brother; he speaks to them once per month.  The Veteran stated that he prefers to be by himself; although, he continues to volunteer at his church four to seven days per week.  The Veteran reported a history of violence/assaultivenesss.  Specifically, he and his brother moved in together approximately three to four years ago and they began to have conflicts.  They had a physical altercation in December 2010 and the Veteran moved out.

The July 2011 VA examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was unremarkable, and his affect was full and appropriate.  His mood was fair.  The Veteran could not recall the examiner's name, but he was otherwise well-oriented.  The Veteran endorsed recurrent suicidal ideation.  He exhibited no delusions and his judgment was normal.  He averages five to six hours per night, and wakes up in a cold sweat at least three times per week due to nightmares of Vietnam.  He exhibited no obsessive/ritualistic behavior.  He endorsed panic attacks once per month.  The Veteran reported homicidal ideation; specifically, he has thoughts of hurting others who have aggravated him.  He also had episodes of violence.  In particular, he described having to "forcefully" put someone out of the church who was acting out; he was told by others that he handled the situation appropriately.  As described above, he also got into a physical altercation with his brother in December 2010.  With respect to hallucinations, the Veteran reported that he sometimes has a sense that there is something in the room with him and occasionally he has particular thoughts in his head and hears voices, which he attributes to demons and the devil.  He stated that his church teaches him to rebuke such events by saying, 'I rebuke you in the name of Jesus.'  The examiner determined that these occurrences may be confused with hallucinations; however, they seem to have a cultural explanation and therefore were not categorized as hallucinations.

With respect to memory, the July 2011 VA examiner indicated that the Veteran's remote and recent memory are normal; however, he does experience problems with immediate memory.  The Veteran endorsed avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, and sense of foreshortened future.  He also reported difficulty falling or staying asleep, irritability or outbursts of anger, and exaggerated startle response.  Notably, the Veteran stated that his symptoms have been consistent for the past four years.  He continues to avoid elevators or other small spaces that would cause him to be in close proximity to other people.  He also endorsed a difficulty getting emotionally close to others.  The examiner assigned a GAF of 60.  The examiner noted that the Veteran "opts to volunteer with his church now rather than seek other employment as it helps him to manage and distract from his symptoms."  The examiner determined that the Veteran's PTSD symptoms result in "reduced reliability and productivity."  The examiner indicated that he was unable to assess the specific occupational effects of the Veteran's PTSD, as he is retired.  With respect to social function, the examiner noted that the Veteran has only two substantial relationships:  a friend and a daughter.  He noted that, although the Veteran appears to interact well with others at church and has multiple responsibilities, he does not maintain relationships outside of this work.  The examiner opined, "[b]ecause his church and religious beliefs maintain such a strong impact on the patient, it is doubtful that he would demonstrate as high of a level of functioning in a facility/environment other than the church."

In a March 2015 letter, the Veteran's Vet Center treatment provider indicated that the Veteran suffers from intrusive thoughts, flashbacks, and memories of Vietnam.  She stated that the Veteran has not been able to be involved in family functions, and experiences a difficult time leaving his home.  She stated, "[a]t this time, [the Veteran] is not capable of working because his occupational and social impairment [due to] his grossly inappropriate behavior."  She further noted that the Veteran's PTSD symptoms interfere with his ability to obtain satisfaction from life and function effectively.  He feels he must be on guard at all times and finds it very difficult to trust others.  She indicated that the Veteran's emotional numbing limits his enjoyment of life.  The treatment provider assigned a GAF of 50 and concluded that the Veteran's PTSD "interferes with his ability to function effectively and renders him unable to obtain and follow gainful employment in any work setting, both physical and sedentary."

The Veteran was afforded a VA examination in April 2015, at which time the examiner determined that the Veteran's PTSD results in "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation."  The Veteran lives alone and maintains close contact with his children.  One of his daughters lives nearby and looks after him.  The Veteran remains very active in his church and attends church four to five days per week.  He visits nursing homes and passes out food to those in need.  The Veteran has friendships in the church, including female companions, but he is not intimate with anyone.  He worked for the postal service fourteen years ago, but was let go after he hit a supervisor.  He then sold insurance for two to three years, and subsequently operated a janitorial business for ten to twelve years.  Most recently, he worked at a hospital for three to four years as a floor maintenance man, and then as an operating room technician until 2007.  He indicated that the Lord told him to stop working so that he could start helping other people.  The examiner stated, "[t]here is no indication that [the Veteran] is unable to obtain and sustain gainful employment.  Although not financially compensated, he essentially maintains steady work with the church to include much interpersonal communication."  The examiner stated that the Veteran endorses isolating behavior, but works at the church four to five days per week.  The Veteran reported irritability; specifically, he grabbed a man by his collar after the man snatched something from his hand.  The Veteran reported that he is a moody person.  He meditates and views gospel programs.  He endorsed intrusive thoughts, avoidance, persistent and exaggerated negative beliefs or expectations about oneself, others, or the world, persistent negative emotional state, outbursts of anger, problems with concentration, and sleep disturbance.  The examiner also identified the Veteran's depressed mood, flattened affect, and mild memory loss such as forgetting names, directions or recent events.

The Veteran's Vet Center treatment records dated in May 2015 noted that he is a church pastor, which keeps him grounded.  He has a good family and friend support system in the area.  In June 2015, it was noted that the Veteran spends most of his time at home alone.

The Veteran was afforded another VA examination in September 2016, which determined that his psychological symptoms now manifested in total occupational and social impairment.  As noted above, the Veteran was assigned a 100 percent rating for service-connected PTSD from September 22, 2016 based upon the findings of this examination.  As the period dating from September 2016 is not in dispute, the Board will not detail the VA examiner's findings.

Based on the above, the Board finds that the impact of the Veteran's PTSD symptoms on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating prior to September 22, 2016.  While his GAF scores have generally reflected levels of moderate to serious impairment, neither GAF scores nor an examiner's characterization of the degree of the disability are dispositive of the legal questions involved in determining the appropriate rating for PTSD.  The symptomatology associated with the Veteran's service-connected PTSD, to include that indicated by the lay statements and treatment records, supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression; impaired impulse control, with periods of unprovoked irritability with outbursts of anger; suicidal ideation; homicidal ideation; mild memory loss; and difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been endorsed by the Veteran, as corroborated by VA examiners and treatment providers.  Moreover, as indicated above, the Veteran endorsed suicidal ideation throughout period on appeal, which is one of the symptoms associated with a 70 percent disability rating.  Suicidal ideation involves a range from a passive wish not to awaken in the morning or a belief that others would be better off if the individual were dead, to transient but recurrent thoughts of committing suicide, to a specific plan.  Bankhead v. Shulkin, Vet. App. No. 15-2404 (March 27, 2017).  The Court has held that the criteria for a 70 percent rating "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  Id. at 11.  Therefore, affording the Veteran the benefit of the doubt, the Board concludes that a 70 percent rating for PTSD is warranted prior to September 22, 2016.

However, the symptoms have not more nearly approximated total occupational and social impairment at any point during the appeal period.  38 C.F.R. § 4.7 (2016).  Symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name, have not been shown.  As described above, the evidence of record, including the March 2015 letter from the Veteran's Vet Center treatment provider, indicates that he is unable to work due to his PTSD symptoms.  Moreover, the evidence documents the Veteran's irritability and difficulty interacting with his brother.  However, he is able to interact with others in his church and participates in outreach in the community.  As such, the evidence does not show total occupational and social impairment due to PTSD.  Thus, neither the symptoms nor overall level of impairment meet the criteria for a 100 percent rating under the Rating Schedule, and a rating in excess of the 70 percent assigned herein is therefore not warranted for the Veteran's PTSD prior to September 22, 2016.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than 70 percent assigned herein would be warranted.  Hart, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. Entitlement To TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has raised a claim of entitlement to a TDIU based, in part, on his PTSD symptomatology.  TDIU was awarded from July 11, 2011 to September 22, 2016 (the date of the 100 percent rating for PTSD).  As detailed above, the Board has herein found that the Veteran's PTSD symptoms more nearly approximate a 70 percent rating prior to September 22, 2016.  The Board notes that the Veteran is also service-connected for traumatic arthritis of the right knee at 10 percent, hypertension at 10 percent, left elbow scar at 10 percent, traumatic arthritis of the left elbow at 10 percent, neuritis of the left elbow at 10 percent, residual scar from pilonidal cyst removal at 0 percent, and erectile dysfunction at 0 percent.  As his combined rating is higher than a 70 percent, he therefore meets the schedular criteria prior to September 22, 2016.  Thus, the question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

As detailed above, the Veteran's service-connected PTSD interfered with his ability to maintain gainful employment prior to September 22, 2016.  As described above, the Veteran is a high school graduate, who last worked as an operating room technician on June 6, 2007.  See the VA Form 21-4192 (Request for Employment Information) dated March 2016.  Prior to that time, he was employed as a maintenance man at the hospital beginning in approximately 2003/2004.  The Veteran reported that he had previously owned and operated a janitorial business for ten to twelve years.  See the VA examination report dated April 2015.

The Veteran reported that he stopped working in 2007 following problems with his supervisor and other staff members.  See, e.g., the VA examination report dated April 2015 and the VA treatment records dated January 2007 and August 2007.  Since that time, he was volunteered on a part-time basis through his church, providing resources and outreach to those in need.  See the VA examination reports dated July 2011 and April 2015.

As described above, in a September 2009 letter, the Veteran's VA treatment provider indicated that he "was employed at one time but, due to his condition, he was unable to tolerate the competitive work environment."  Additionally, in a March 2015 letter, the Veteran's Vet Center treatment provider reported that he is not capable of working because of his occupational and social impairment.  She further stated that the Veteran's PTSD "interferes with his ability to function effectively and renders him unable to obtain and follow gainful employment in any work setting, both physical and sedentary."

The above evidence thus reflects that the Veteran's PTSD has a significant impact on his ability to work.  Although some health care professionals, including the April 2015 VA examiner, have opined that the Veteran's PTSD symptoms do not render him unemployable, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354.

Given the significant effects of the Veteran's psychiatric abilities and his documented difficulty maintaining gainful employment, as indicated by the lay and medical evidence, the evidence is approximately evenly balanced as to whether his service connected disabilities render him unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted from June 7, 2007 (the day after the date of Veteran's last full-time employment) until September 22, 2016 (the date of the 100 percent rating for PTSD).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A 70 disability rating for service-connected PTSD is granted prior to September 22, 2016, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted from July 7, 2007 to September 22, 2016, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


